Case 8:19-cv-01647-JLS-KES Document 11-4 Filed 09/19/19 Page 1 of 4 Page ID #:107




                            Exhibit C
 Case
  Case8:19-cv-01647-JLS-KES
        2:11-cv-03643-GAF-JCGDocument
                               Document
                                      11-4
                                        4 Filed
                                           Filed06/14/11
                                                 09/19/19 Page
                                                          Page12of
                                                                 of34 Page
                                                                      PageID
                                                                           ID#:70
                                                                              #:108


                                                                                          LINK: 1
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 11-03643 GAF (JCGx)                              Date     June 14, 2011

 Title             Jerry Jackson v. Little Caesar Pizza et al.




 Present: The Honorable                      GARY ALLEN FEESS
                Renee Fisher                              None                              N/A
                Deputy Clerk                     Court Reporter / Recorder                Tape No.
           Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                          None                                                None


 Proceedings:               (In Chambers)

                ORDER TO SHOW CAUSE RE: SUBJECT MATTER JURISDICTION

       On March 22, 2011, Plaintiff Jerry Jackson (“Jackson”) filed this suit against various
defendants in Los Angeles County Superior Court. (Docket No. 1, Not. of Removal, Ex. A
[Compl.]). Plaintiff alleges violations of the California Building Code and the federal
Americans with Disabilities Act (“ADA”) and asserts claims under California statutes that,
among other things, make ADA violations actionable under state law. (See generally id.) On
April 28, 2011, several defendants (“Removing Defendants”) removed the action to this Court
on the purported basis of federal question jurisdiction. (Not. ¶ 3–4.)

         Under Federal Rule of Civil Procedure 12(h)(3), “[i]f the court determines at any time
that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.
12(h)(3). “[A] court may raise the question of subject matter jurisdiction, sua sponte, at any time
during the pendency of the action . . . .” Snell v. Cleveland, Inc., 316 F.3d 822, 826 (9th Cir.
2002); see also United Investors Life Ins. Co. v. Waddell & Reed, Inc., 360 F.3d 960, 966 (9th
Cir. 2004) (“Here the district court had a duty to establish subject matter jurisdiction over the
removed action sua sponte, whether the parties raised the issue or not.”). Thus, a court may
remand a case sua sponte for lack of subject matter jurisdiction. Scofield v. Ball, No. 11-0378,
2011 WL 830104, at *1 (S.D. Cal. Mar. 4, 2011) (citing Franklin v. Murphy, 745 F.2d 1221 (9th
Cir. 1984)). When a case is removed, “jurisdiction must be rejected if there is any doubt as to
the right of removal in the first instance.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
1992). Removal is proper only if the Court could have exercised jurisdiction over the action had
it originally been filed in federal court. Caterpillar, Inc. v. Williams, 482 U.S. 386, 392 (1987).
CV-90 (06/04)                               CIVIL MINUTES - GENERAL                              Page 1 of 3
 Case
  Case8:19-cv-01647-JLS-KES
        2:11-cv-03643-GAF-JCGDocument
                               Document
                                      11-4
                                        4 Filed
                                           Filed06/14/11
                                                 09/19/19 Page
                                                          Page23of
                                                                 of34 Page
                                                                      PageID
                                                                           ID#:71
                                                                              #:109


                                                                                      LINK: 1
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 11-03643 GAF (JCGx)                             Date   June 14, 2011

 Title          Jerry Jackson v. Little Caesar Pizza et al.

       Here, Removing Defendants contend that this Court has federal question jurisdiction over
this case under 28 U.S.C. § 1331.

        A federal court has jurisdiction on the basis of a federal question only where the
“well-pleaded complaint establishes . . . that federal law creates the cause of action” or where “it
appears that some substantial, disputed question of federal law is a necessary element of one of
the well-pleaded state claims.” Franchise Tax Bd. of State of Cal. v. Constr. Laborers Vacation
Trust for S. Cal., 463 U.S. 1, 13, 27–28 (1983). A question of federal law is not a “necessary
element” of a claim where that claim “can be supported by alternative and independent
theories—one of which is a state law theory and one of which is a federal law theory.” Rains v.
Criterion Sys., Inc., 80 F.3d 339, 346 (9th Cir. 1996). In addition, following the Supreme
Court’s decision in Merrell Dow Pharms. Inc. v. Thompson, 478 U.S. 804 (1986), the Ninth
Circuit has explained that a state-law private action incorporating a federal standard does not
“arise under” federal law where “Congress has intended that there not be a federal private action
for violations of that federal standard.” Wander v. Kaus, 304 F.3d 856, 859 (9th Cir. 2002).
Under this standard, claims for damages under a state statute that makes ADA violations
actionable under state law do not “arise under” federal law. Id. at 857. As the court explained,
“Congress intended that there be no federal cause of action for damages for a violation of Title
III of the ADA” and that “[t]o exercise federal-question jurisdiction in these circumstances
would circumvent the intent of Congress.” Id.

       Here, Plaintiff asserts three causes of action, all under California law. (Compl. ¶¶ 13–26.)
This Court accordingly does not have federal question jurisdiction on the basis of any federal
cause of action. In addition, the Court does not have federal question jurisdiction over Plaintiff’s
claims to the extent that they seek damages. Under Merrell Dow and Wander, those claims do
not give rise to federal question jurisdiction because Congress did not intend to create a federal
cause of action for claims for damages to remedy ADA violations. Merrell Dow, 478 U.S. at
813; Wander, 304 F.3d at 847.

        Plaintiff also seeks injunctive relief, however. (Compl. ¶¶ 24–26.) The claims for
injunctive relief might give rise to jurisdiction under § 1331 if a question of federal law is a
“necessary element” to one of the state-law claims. Franchise Tax Bd., 463 U.S. at 13.
Removing Defendants suggest that a question of federal law is a “necessary element” of
Plaintiff’s state-law claims because, as the Complaint indicates, the California provisions on
which Plaintiff relies—California Civil Code sections 51, 54, and 54.1—provide that a violation
of the federal Americans with Disabilities Act constitutes a violation of those California
provisions. (See Not. ¶ 4; Compl. ¶ 9.) Thus, Removing Defendants appear to suggest that the
CV-90 (06/04)                            CIVIL MINUTES - GENERAL                             Page 2 of 3
 Case
  Case8:19-cv-01647-JLS-KES
        2:11-cv-03643-GAF-JCGDocument
                               Document
                                      11-4
                                        4 Filed
                                           Filed06/14/11
                                                 09/19/19 Page
                                                          Page34of
                                                                 of34 Page
                                                                      PageID
                                                                           ID#:72
                                                                              #:110


                                                                                     LINK: 1
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES - GENERAL
 Case No.       CV 11-03643 GAF (JCGx)                             Date   June 14, 2011

 Title          Jerry Jackson v. Little Caesar Pizza et al.

claims based on these California provisions present the question whether Defendants violated a
federal statute, the ADA. (See Not. ¶ 4.) Plaintiff’s claims, however, appear to be supported by
alternative and independent theories, namely, violation of the ADA and violation of Title 24 of
the California Building Code. (See Compl. ¶¶ 8, 9, 14, 22); see also Pickern v. Best Western
Timber Cove Lodge, 194 F. Supp. 2d 1128, 1131 n.4 (E.D. Cal. 2002) (“State claims may be
premised on violations of the California Building Code, as well as violations of the ADA.”).
Thus, under Rains, Plaintiff’s claims do not appear to have a federal question as a “necessary
element” because the state-law theory alone could support relief. See Rains, 80 F.3d at 346; see
also Louie v. Hilton, 39900 Balentine Drive, No. 07-0833, 2007 WL 878556, at *1 (N.D. Cal.
Mar. 22, 2007) (finding no jurisdiction where the complaint could not “be read as seeking
injunctive relief to be premised solely on a violation of the ADA” (emphasis in original)
(original quotations omitted)).

        For these reasons, it appears that this Court lacks subject matter jurisdiction over this
case. Removing Defendants are therefore hereby ORDERED TO SHOW CAUSE why this
case should not be remanded for lack of subject matter jurisdiction. Removing Defendants shall
file a written response to this order, not to exceed five (5) pages, by no later than July 5, 2011.
A failure to file a timely response will be deemed consent to an order remanding this case
to state court.

       To aid Removing Defendants in determining whether this Court has jurisdiction over this
case, Plaintiff is hereby ORDERED to clarify the basis of its claims. Plaintiff must file a
written response, not to exceed three (3) pages, explaining whether each claim is based on the
alleged ADA violations, alleged Building Code violations, both, and/or other violations.
Plaintiff must file this response by no later than June 28, 2011.


         IT IS SO ORDERED.




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                            Page 3 of 3
